PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Industrial Relations Commission and the Court finding no departure from the essential requirements of law, it is ordered that said petition be and the same is hereby-denied. See: Scholastic Systems, Inc. et al. v. LeLoup et al., 307 So.2d 166 (Fla.1974).
OVERTON, C. J., and ADKINS, BOYD, HATCHETT and KARL, JJ., concur.
ENGLAND and SUNDBERG, JJ, dissent.